DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/9/2021 which amended claims 1, 4, 5, 7, 10, 12, and 18, and added new claim 21. Claims 1-21 are currently pending.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Daley on 12/23/2021.

The application has been amended as follows: 


at least two of the S actuating units define an actuating unit pair;
each actuating unit of the actuating unit pair defines an actuating direction; 
the actuating directions of the two actuating units of the actuating unit pair lie at least substantially in a common actuating unit pair plane; 
the actuating unit pair is configured to set in at least two actuating pair degrees of freedom in the actuating unit pair plane in each case a pair situation value which is representative of a relative position or orientation of an actuating pair element reference, assigned to the actuating unit pair, of the optical element in relation to the primary reference in the respective actuating pair degree of freedom; 
the optical element unit and the actuating unit pair define an actuating pair transformation matrix which is representative of the transformation of the actuating states of the actuating unit pair into the pair situation values; and 
at least one member selected from the group consisting of the actuating unit pair and the optical element unit is configured so that the condition number of the actuating pair transformation matrix is 5 to 30.

Claim 16 (Currently Amended). The method of claim 14, wherein: 
at least two of the N detection units define a detection unit pair; 
each detection unit of the detection unit pair with its assigned secondary reference defines a detection direction; 
detection directions of the two detection units of the detection unit pair at least substantially lie in a common detection unit pair plane; 

the optical element unit and the detection unit pair define a detection pair transformation matrix which is representative of the transformation of the detection signals of the detection unit pair into the detection pair detection values; and
the condition number of the detection pair transformation matrix is 5 to 30.

Claim 17 (Currently Amended). The method of claim 14, wherein: 
at least two of the S actuating units define an actuating unit pair; 
each actuating unit of the actuating unit pair defines an actuating direction;
the actuating directions of the two actuating units of the actuating unit pair lie at least substantially in a common actuating unit pair plane;
the actuating unit pair sets in at least two actuating pair degrees of freedom in the actuating unit pair plane in each case a pair situation value which is representative of a relative position or orientation of an actuating pair element reference, assigned to the actuating unit pair, of the optical element in relation to the primary reference in the respective actuating pair degree of freedom; 
the optical element unit and the actuating unit pair define an actuating pair transformation matrix which is representative of the transformation of the actuating states of the actuating unit pair into the pair situation values; and 
the condition number of the actuating pair transformation matrix is 5 to 30.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious the optical element unit and the detection device define a detection transformation matrix which is representative of the transformation of the N detection signals into the M detection values; a condition number of a transformation matrix is defined by a ratio of a largest singular value of the transformation matrix to a smallest singular value of the transformation matrix; the detection device and/or the optical element unit is so that the condition number of the detection transformation matrix is 5 to 30. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious where in at least one of the following holds: each detection unit outputs a detection signal which is representative of a distance and/or a displacement of the detection unit in relation to a secondary reference assigned to the optical element and the respective detection unit, and the optical element unit and the detection device define a detection transformation matrix which is representative of the transformation of the N detection signals into the M detection values; an actuating device comprising a plurality of S actuating units in a plurality of R degrees of freedom sets in each case a situation value which is representative of a relative position or orientation of an element reference of the optical element in relation to a primary reference of the actuating device in the respective degree of freedom, and each actuating unit generates an actuating state at an interface of the actuating unit with respect to the optical element; wherein the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values, and the condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and wherein at least one of the following holds: the condition number of the detection transformation matrix is 5 to 50; and the condition number of the actuating transformation matrix is 5 to 30. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
Regarding claim 19, the prior art of record, either alone or in combination, fails to teach or render obvious the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values; a condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and the actuating device and/or the optical element unit is configured in such a way that the condition number of the actuating transformation matrix is 5 to 30. These limitations in combination with the other limitations of claim 19 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kato (US Patent No. 5,750,897) discloses an active anti-vibration apparatus including a plurality of sensors arranged such that a condition number of a matrix formed of a motion parameter vector and a output signal group vector is minimized (see col. 6, lines 57-67) and discloses a plurality of actuators arranged such that a condition number of a matrix obtained from multiplying the first matrix with a normalizing matrix for normalizing driving forces is minimized (see col. 6, lines 57-67 and col. 7, line 59-col. 8, line 13), but Kato does not describe or suggest the condition number of the detection transformation matrix or actuating transformation matrix is 5 to 30. 
Koenen et al. (US PGPub 2013/0050670) discloses the optimal position of the sensors in a lithography system is determined from a sensor-base-shape matrix having a low condition number (paras. [0088]-[0090]), but Koenen does not teach or render obvious the optical element unit and the detection device define a detection transformation matrix which is representative of the transformation of the N detection signals into the M detection values; a condition number of a transformation matrix is defined by a ratio of a largest singular value of the transformation matrix to a smallest singular value of the transformation matrix; the detection device and/or the optical element unit is so that the condition number of the detection transformation matrix is 5 to 30, wherein the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values, and the condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and wherein at least one of the following holds: the condition number of the detection transformation matrix is 5 to 50; and the condition number of the actuating transformation matrix is 5 to 30, or the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values; a condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and the actuating device and/or the optical element unit is configured in such a way that the condition number of the actuating transformation matrix is 5 to 30.
Manger (US PGPub 2016/0350935) discloses a measuring arrangement for determining trajectories of flying objects in which the condition number of a design matrix is used as an assessment for quality of the target line configuration (paras. [0052]-[0053]), but Manger does not teach or render obvious the optical element unit and the detection device define a detection transformation matrix which is representative of the transformation of the N detection signals into the M detection values; a condition number of a transformation matrix is defined by a ratio of a largest singular value of the transformation matrix to a smallest singular value of the transformation matrix; the detection device and/or the optical element unit is so that the condition number of the detection transformation matrix is 5 to 30, wherein the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values, and the condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and wherein at least one of the following holds: the condition number of the detection transformation matrix is 5 to 50; and the condition number of the actuating transformation matrix is 5 to 30, or the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values; a condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and the actuating device and/or the optical element unit is configured in such a way that the condition number of the actuating transformation matrix is 5 to 30.
Nefzi et al. (DE102019215369; English translation attached with the prior Office Action) discloses a condition number of a transformation matrix is minimized in a geometrical arrangement of measurement targets on an optical element (see page 4, 7th paragraph of the English translation, “other metrics, in particular a condition number of the transformation matrix, can be taken into account for additional optimizations”), but Nefzi does not teach or render obvious the optical element unit and the detection device define a detection transformation matrix which is representative of the transformation of the N detection signals into the M detection values; a condition number of a transformation matrix is defined by a ratio of a largest singular value of the transformation matrix to a smallest singular value of the transformation matrix; the detection device and/or the optical element unit is so that the condition number of the detection transformation matrix is 5 to 30, wherein the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values, and the condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and wherein at least one of the following holds: the condition number of the detection transformation matrix is 5 to 50; and the condition number of the actuating transformation matrix is 5 to 30, or the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values; a condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and the actuating device and/or the optical element unit is configured in such a way that the condition number of the actuating transformation matrix is 5 to 30.
Shibazaki (US PGPub 2007/0279768) discloses a transformation matrix representing the relationship between an input displacement vector and an orientation change vector of a frame supporting an optical element (Figs. 1-14, paras. [0079]-[0080]), but Shibazaki does not teach or render obvious the optical element unit and the detection device define a detection transformation matrix which is representative of the transformation of the N detection signals into the M detection values; a condition number of a transformation matrix is defined by a ratio of a largest singular value of the transformation matrix to a smallest singular value of the transformation matrix; the detection device and/or the optical element unit is so that the condition number of the detection transformation matrix is 5 to 30, wherein the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values, and the condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and wherein at least one of the following holds: the condition number of the detection transformation matrix is 5 to 50; and the condition number of the actuating transformation matrix is 5 to 30, or the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values; a condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and the actuating device and/or the optical element unit is configured in such a way that the condition number of the actuating transformation matrix is 5 to 30.
Onuki et al. (US PGPub 2008/0123203) discloses a conversion matrix used to convert measurement values of the lens and coordinate values of the lens reference point in a lens holding apparatus to perform feedback control of lens driving (Figs. 1-15, paras. [0114], [0124]-[0125], [0224]-[0226]), but Onuki does not teach or render obvious the optical element unit and the detection device define a detection transformation matrix which is representative of the transformation of the N detection signals into the M detection values; a condition number of a transformation matrix is defined by a ratio of a largest singular value of the transformation matrix to a smallest singular value of the transformation matrix; the detection device and/or the optical element unit is so that the condition number of the detection transformation matrix is 5 to 30, wherein the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values, and the condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and wherein at least one of the following holds: the condition number of the detection transformation matrix is 5 to 50; and the condition number of the actuating transformation matrix is 5 to 30, or the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values; a condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and the actuating device and/or the optical element unit is configured in such a way that the condition number of the actuating transformation matrix is 5 to 30.
Nawata et al. (US PGPub 2009/0021847) discloses a movement amount transforming matrix that transforms measurement information of displacement sensors into movement amounts to control the center of an optical element (Figs. 1, 8-11, paras. [0044], [0047]-[0048], [0058]-[0062], [0065], [0068]), but Nawata et al. does not disclose or render obvious the optical element unit and the detection device define a detection transformation matrix which is representative of the transformation of the N detection signals into the M detection values; a condition number of a transformation matrix is defined by a ratio of a largest singular value of the transformation matrix to a smallest singular value of the transformation matrix; the detection device and/or the optical element unit is so that the condition number of the detection transformation matrix is 5 to 30, wherein the optical element unit and the actuating device define an actuating transformation matrix which is representative of the transformation of the S actuating states into the R situation values, and the condition number of a transformation matrix is defined by the ratio of the largest singular value of the transformation matrix to the smallest singular value of the transformation matrix; and wherein at least one of the following holds: the condition number of the detection transformation matrix is 5 to 50; and the condition number of the actuating transformation matrix is 5 to 30, or the optical element unit and the actuating
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882